BLUE, Chief Judge.
Kim Boyles appeals an injunction for protection against repeat violence, obtained against her by Eric Tiefenthaler. We have reviewed the record and conclude that the evidence was insufficient to support the injunction. Accordingly, we reverse. See Russell ex rel. Russell v. Hogan ex rel. Hogan, 738 So.2d 1003 (Fla. 2d DCA 1999). Although the six-month injunction has expired by its own terms, this case is not moot because the issuance of the injunction prevents Boyles from carrying a gun under federal law and thus affects her career in law enforcement. See Weiand v. State, 732 So.2d 1044, 1054-55 n. 11 (Fla.1999) (noting restriction against firearm possession by person under restraining order pursuant to 18 U.S.C.A. § 922).
Reversed.
STRINGER and COVINGTON, JJ., concur.